DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-9 are pending and have been examined in this application. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 03/19/2019, 03/28/2019, 05/14/2019, 05/07/2020, 01/22/2021, 08/03/2021, 10/14/2021 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2005229955 A) to Watari in view of (US 4263246 A) to Mercer.
In regards to claim 1, Watari teaches a fishing rod, comprising: a molded rod section (Watari; rod 1) having a surface (Watari; surface of 1); and a fitting (Watari; either line guide 3 or reel seat R) having a securing portion (Watari; feet of either, such as 10 or 41), the fitting being placed and secured on the surface of the rod section with a prepreg sheet wound on the securing portion of the fitting (Watari; X1), the prepreg sheet being formed of plain-woven reinforcement fibers impregnated with a thermosetting resin (Watari; see [0017]), wherein the prepreg sheet is disposed so that the reinforcement fibers are in oblique directions with respect to an axial direction (Watari; [0017] where the fibers are arranged inclined in opposite directions from the axial direction, see FIG 4), but fails to explicitly teach the prepreg sheet is wound and secured so that intersecting angles of the reinforcement fibers with respect to the axial direction in a winding region on a part of the rod section located beyond a distal end of the 

    PNG
    media_image1.png
    195
    286
    media_image1.png
    Greyscale

Mercer teaches where it is obvious for fibers when arranged in this pattern to have larger intersecting angles where wrapped around larger diameters, and smaller intersecting angles where wrapped around smaller diameters (Mercer; see FIG 5a-5c where the mesh creates larger angles between its fibers when wrapped around wider portions of the tube, and smaller angles as the mesh transitions from a large diameter to a smaller diameter).

    PNG
    media_image2.png
    305
    738
    media_image2.png
    Greyscale

Watari and Mercer are analogous art from similar fields of endeavor i.e. wrapping meshlike fibers around tubular articles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watari such that the fibers of the prepreg sheet naturally conform with the diameter of the rod, where when wrapped around the securing portion (which has a larger total diameter), the angle of the fibers would be larger due to 

In regards to claim 2, Watari as modified by Mercer teach the fishing rod according to claim 1, but fail to explicitly teach wherein on the securing portion, the prepreg sheet is wound so that the reinforcement fibers are at ±45 degrees with respect to the axial direction, and on the part of the rod section located beyond the securing portion, the prepreg sheet is wound so that the reinforcement fibers are at ±20 degrees to ±40 degrees with respect to the axial direction.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the range of the angles of the reinforcement fibers ±45 degrees on the securing portion and ±20 degrees to ±40 degrees beyond the securing portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation for doing so would be to provide different angles that suit different regions of the rod, such as to limit flexural tension or increase strength in certain directions.

In regards to claim 3, Watari as modified by Mercer teach the fishing rod according to claim 1, wherein the prepreg sheet is wound in one or more plies so that overlapping portions of the prepreg sheet lie on the securing portion (Watari; [0017] where the X1 sheet is wound around the peripheral surface of 1 with one ply, also see FIG 3).

In regards to claim 4, Watari as modified by Mercer teach the fishing rod according to claim 1, but fail to explicitly teach wherein the part of the rod section located beyond the distal end of the securing portion and having the prepreg sheet wound thereon has an axial length in a range of 2 mm to 5 mm.
	However, it would have been an obvious matter of design choice to change the length of the prepreg sheet wound thereon to be in a range of 2 mm and 5 mm since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would be to extend the prepreg sheet such that it covers the entire foot of the device and provides added surface area for better securement, while making the prepreg sheet short enough to not hinder the functionality and bending of the fishing rod.

In regards to claim 5, Watari as modified by Mercer teach the fishing rod according to claim 1, wherein the prepreg sheet is wound in two or less plies on the rod section (Watari; [0017] where the X1 sheet is wound around the peripheral surface of 1 with one ply, also see FIG 3).

In regards to claim 6, Watari as modified by Mercer teach the fishing rod according to claim 1, wherein the securing portion (Watari; see 10 in FIG 2) is formed so as to have a thickness decreasing toward a distal end thereof (Watari; FIG 2 where the thickness of 10 decreases towards the distal end, located to the right of FIG 2).

In regards to claim 7, Watari as modified by Mercer teach the fishing rod according to claim 1, wherein the fitting is a reel seat (Watari; see FIG 7, reel seat R).

In regards to claim 8, Watari as modified by Mercer teach the fishing rod according to claim 1, wherein the fitting is a fishing line guide (Watari; see FIG 3, fishing line guide 3).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 20050229955 A) to Watari as modified by (US 4263246 A) to Mercer as applied to claim 1 above, in further view of (US 1231150 A) to Gere.
In regards to claim 9, Watari as modified by Mercer teach the prepreg sheet used in the fishing rod according to claim 1, and a method for winding the prepreg sheet, the prepreg sheet being wound to secure the securing portion of the fitting on the rod section (Watari; See FIG 3, where the sheet X1 is wound on the securing portion 10 around the rod 1), the method comprising: winding, on the securing portion, the prepreg sheet in a circumferential direction (Watari; see FIG 3), and winding, on the part of the rod section located beyond the securing portion, the prepreg sheet in the circumferential direction (Watari; see FIG 3 and FIG 2 which shows the prepreg sheet extended further off the securing portion 10).
Watari as modified by Mercer fail to explicitly teach winding the prepreg sheet in the circumferential direction while applying a tension in the axial direction toward a proximal end side of the fishing rod.
Gere teaches teach winding the prepreg sheet in the circumferential direction while applying a tension in the axial direction toward a proximal end side of the fishing rod (Gere; Lines 55-66, where the tape is wound and longitudinal tension is applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Watari as modified by Mercer with the method of Gere, where tension is applied in an axial/longitudinal direction. The motivation for doing so would be to ensure a smooth and firm overlap of the edges, indicating a wrinkle-free surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7125352 B2 to Gagnon teaches stretching a fiber envelope in order to decrease wrinkles.
US 5997970 A to You teaches fiber reinforced rod-like article with fibers in one region having an angle that is smaller than an angle located in another region.
US 3128895 A to Nelle teaches a mesh article which demonstrates the angles of the mesh being greater when stretched around a larger diameter and smaller when relaxed or stretched around a smaller diameter.
JP 5923363 B2 teaches a prepreg sheet wrapped around a fitting and extending to an area on the rod beyond the distal end of the fitting.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647